DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 9 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 - 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Muto et al., (US PUB 2014/0035809 hereinafter Muto) in view of Matsushita (US PUB 2012/0072161).

As to claim 1, Muto teaches an information processing apparatus comprising:
a memory (“hard-disk drive” para. 0036); and 
a processor (“calculation processing unit 120” figure 1 and para. 0035) coupled to the memory and the processor configured to: 
represent a shape (“…shapes of existing analysis models...” para. 0012) of a component with a plurality of meshes (“...mesh for the analysis model generation target after undergoing the shape decomposition…” para. 0012); 
when a portion of the shape of the component exists in a first mesh of the plurality of meshes, exchange the first mesh with a second mesh of the plurality of meshes, which is filled with the shape of the component (“...Specifically, the shape comparison module 160 replaces rows and columns of the adjacency matrix of model generation target so that a part (submatrix) identical with the adjacency matrix of the shape decomposition part appears in the transformed adjacency matrix (S504)…” figure 5 and para. 0067 - 0068); and 
Muto does not but Matsushita teaches
when a designated flow path (“…heat release path…” para. 0012, 0062, 0090 – 0093) overlaps with the second mesh, replace the second mesh with the first mesh in which the designated flow path exists (“..For example, the thermal-analysis-model generating apparatus or thermal analysis apparatus can use via hole of the same size (length.times.width.times.height) as via hole used in a printed-circuit board. Furthermore, if a plurality of via holes is used in the printed-circuit board, the thermal-analysis-model generating apparatus or thermal analysis apparatus can set via hole of the same size as an arbitrary via hole in the via holes, or can set a via hole of the same size as the most commonly-used via hole in the via holes. As a result, it is possible to model the via hole in a state close to that is in the printed-circuit board subject to modeling and also possible to improve the accuracy of thermal analysis.” para. 0097 - 0101).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Muto by applying the teachings of Matsushita because Matsushitat would provide a thermal-analysis model subject to thermal analysis with heat release path property in an electric component (para. 0012).  Muto can apply thermal analysis with heat release path to shapes of existing analysis models having mesh (para. 0012).

As to claim 2, Muto modified by Matsushita teaches the information processing apparatus according to claim 1, Muto does not but Matsushita teaches wherein the processor is further configured to determine whether the designated flow path overlaps with the second mesh by using a pseudo component corresponding to the designated flow path (“…A thermal-analysis-model generating apparatus...” para. 0028).  
See motivation for claim 1 above.
  
As to claim 3, Muto modified by Matsushita teaches the information processing apparatus according to claim 1, Muto teaches wherein the processor is configured to represent the shape of the component (“…shape data…” abstract).
Muto does not but Matsushita teaches
when a designated flow path the designated flow path with the plurality of meshes (“…heat release path…” para. 0012, 0062, 0090 – 0093)  
See motivation for claim 1 above.

As to claim 5, this is a non-transitory computer-readable recording medium claim of claim 1.  See rejection for claim 1 above.  Further, Muto teaches non-transitory computer-readable recording medium (“…hard disk drive…” para. 0036) storing a program that causes a computer to execute a procedure.

As to claims 6 – 7, see rejection for claims 2 – 3 above.

As to claim 9, this is a method claim of claim 1.  See rejection for claim 1 above.  


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Matsushita, as applied to claims 1 and 5, and in view of Shimizu at el., (US PAT 6,882,954 hereinafter Shimizu).

As to claim 4, Muto modified by Matsushita teaches the information processing apparatus according to claim 1, Muto and Matsushita do not but Shimizu teaches wherein the plurality of meshes are generated by an orthogonal mesh method (“…orthogonal axes and forms…” col. 2 lines 20 - 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Muto by applying the teachings of Matsushita because Matsushitat would provide a thermal-analysis model subject to thermal analysis with heat release path property in an electric component (para. 0012).  Muto can apply thermal analysis with heat release path to shapes of existing analysis models having mesh (para. 0012).

As to claim 8, see rejection for claim 4 above.  


Conclusion

Allen, (US PUB 2021/0064805), discloses a geometric modelling method and system (title, abstract, and figures 1 – 13).
Grafen (US PAT 11,086,294), discloses a hybrid 3D mesh modeling engine (title, abstract, and figures 1 – 7).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194